This opinion will be unpublished and
                         may not be cited except as provided by
                         Minn. Stat. § 480A.08, subd. 3 (2012).

                              STATE OF MINNESOTA
                              IN COURT OF APPEALS
                                    A13-1752

               In the matter of the Petition of Melrose Community, LLC
                   for a revision of the legal descriptions reflected in
                          Certificates of Title No. 7034 & 7035
                       for the issuance of replacement certificates
           with a reallocation of the properties on the new certificates of title
                       and for a determination of those memorials
                      to be carried forward to the new certificates.

                                 Filed August 25, 2014
                                       Affirmed
                                    Chutich, Judge

                              Stearns County District Court
                                File No. 73-CV-12-1815

Judy E. Adams, Minneapolis, Minnesota (pro se appellant)

Neil C. Franz, P. Jason Thibodeaux, Franz Hultgren Evenson, P.A., St. Cloud, Minnesota
(for respondent)


      Considered and decided by Chutich, Presiding Judge; Johnson, Judge; and

Rodenberg, Judge.

                        UNPUBLISHED OPINION

CHUTICH, Judge

      Pro se appellant Judy Adams appeals the district court’s grant of summary

judgment in favor of respondent Melrose Community LLC that rejected Rose Light

Construction LLC’s claims of unregistered interest on two certificates of title in land.
She contends that the district court erred because she had personal claims of unregistered

interest on the same certificates of title. Because Rose Light Construction LLC did not

having standing to bring claims of unregistered interest on the certificates of title and

Adams’s personal claims were not before the district court, we affirm.

                                         FACTS

       Pro se appellant Adams is the sole member and Chief Manager of Rose Light

Construction LLC (Rose Light).        On October 29, 2009, Rose Light executed and

delivered an assignment of contract for deed and quit claim deed to Melrose Community

LLC (Melrose) because Rose Light was in default on its contract for deed on a mobile

home park in Stearns County.          Melrose cured the default and entered into a

“Memorandum of Understanding” with Rose Light that stated,

              I (referring to Melrose . . . ) have also advised you (referring
              to Rose Light . . . ) that it is my intention to promptly apply
              for substitute financing and to place a mortgage on the
              manufactured home community and to convey to you at such
              time the adjacent non-income producing property.

       On June 21, 2011, Rose Light assigned its rights or claims arising from the

October 29, 2009 agreement with Melrose to Adams personally.

       Melrose tried to secure the necessary financing, but the lender required a survey of

the land by Stearns County. The survey took more than a year and showed that the

certificate of title needed to be altered by proceedings subsequent to the registration of

land. On February 14, 2012, Melrose petitioned for proceedings subsequent to the initial

registration of land to conform certificates of title 7034 and 7035 to the land descriptions

from the survey.


                                             2
       On June 25, 2012, Rose Light recorded with the Office of the Stearns County

Recorder two claims of unregistered interest against these same certificates of title (7034

and 7035) based on “equitable lien[s].” In December, the district court held a hearing on

whether to grant Melrose’s petition to conform certificates of title 7034 and 7035 to the

land descriptions from the survey. The district court found that it was necessary to first

address Rose Light’s claims of unregistered interest and suggested that the parties file

cross-motions for summary judgment.

       Following this hearing, Melrose moved to discharge Rose Light’s claims of

unregistered interest, and Stearns County filed a motion for summary judgment. Adams,

proceeding pro se and in her individual capacity, filed a wide-ranging summary-judgment

motion. Adams asked that 1) Melrose be removed from the certificates of title 7034 and

7035; 2) the taxes and special assessments on the property be allocated; 3) the district

court rule on funding for an emergency shelter in the mobile home park; 4) Adams be

awarded $1.2 million if she did not get the property; 5) the district court issue a writ of

recovery; 6) the October 29, 2009 agreement between Melrose and Rose Light be

vacated; and 7) Melrose be fined $10,000 and imprisoned for up to five years.

       The district court held a summary-judgment hearing in March 2013. Adams

appeared at the hearing pro se and in her individual capacity.        Adams claimed an

individual interest in the October 29, 2009 agreement between Rose Light and Melrose

because Rose Light assigned its rights to Adams in June 2011. Although Rose Light

initiated the claims of unregistered interest, Rose Light was not represented by counsel at

the hearing.


                                            3
       After the hearing, the district court ruled that the claims of unregistered interest

filed by Rose Light were invalid because Rose Light assigned its interest in the property

to Adams before filing the claims and did not have standing to pursue the claims. The

district court ordered that the claims of unregistered interest be removed from the new

certificates of title 7034 and 7035. Because the district court found Rose Light’s claim of

unregistered interest to be invalid, it did not address the numerous other issues raised by

Adams in her motion for summary judgment.

       Adams then submitted a “Lien Statement” and claims of unregistered interest in

the amount of $1.2 million to the Office of the Stearns County Recorder. These claims

were asserted by Adams individually. Adams also sent a letter to the district court,

asking the district court to reconsider its summary-judgment order based on her “Lien

Statement” and new claims of unregistered interest. Adams did not file a motion for

reconsideration, pay a filing fee, or serve the parties with a motion for reconsideration.

Melrose worked with the Stearns County Examiner of Titles, Stearns County Registrar of

Titles, and the Stearns County Surveyor to reach a stipulated agreement on the final legal

description for the land at issue in this case.

       The Stearns County Examiner of Titles wrote to the district court to ask how to

proceed, and the district court held another hearing in August 2013. The district court

issued another order, cancelling certificates of title 7034 and 7035 and ordering the

issuance of five new certificates of title based on the stipulated agreement for the

descriptions of land submitted by Melrose, the Stearns County Examiner of Titles,

Stearns County Registrar of Titles, and the Stearns County Surveyor. The district court


                                                  4
ruled that Rose Light’s claims of unregistered interest would not appear on the new

certificates of title. The district court entered final judgment, and this appeal followed.

                                      DECISION

       Adams asserts that the district court erred by granting summary judgment in favor

of Melrose and by removing Rose Light’s claims of unregistered interest on certificates

of title 7034 and 7035.       Adams also contends that the district court erred by not

considering her personal claims of unregistered interest that she filed after the district

court granted Melrose summary judgment. Because Rose Light did not have standing to

file the claims of unregistered interest and Adams did not properly file a motion for

reconsideration, we affirm.

       We review de novo a district court’s grant of summary judgment, determining

“whether the district court properly applied the law and whether there are genuine issues

of material fact that preclude summary judgment.” Riverview Muir Doran, LLC v. JADT

Dev. Grp., LLC, 790 N.W.2d 167, 170 (Minn. 2010). No genuine factual issue exists

“when the nonmoving party presents evidence which merely creates a metaphysical

doubt as to a factual issue and which is not sufficiently probative with respect to an

essential element of the nonmoving party’s case to permit reasonable persons to draw

different conclusions.” DLH, Inc. v. Russ, 566 N.W.2d 60, 71 (Minn. 1997).

       “Standing is the requirement that a party has a sufficient stake in a justiciable

controversy to seek relief from a court.” State by Humphrey v. Philip Morris Inc., 551

N.W.2d 490, 493 (Minn. 1996). A plaintiff may acquire standing in one of two ways:

(1) the plaintiff suffers some “injury-in-fact”; or (2) the plaintiff is granted standing


                                              5
through some legislative enactment. Id. A plaintiff who lacks standing may not bring a

suit. Id.

       Minnesota Statutes section 508.70, subdivision 1 (2012), governs how claims of

unregistered interest in real property are filed. It states:

              (a) Any person claiming any interest in registered land arising
              or created after the date of the original registration, which
              does not appear on the certificate of title, may, if there is
              some impediment to registering the claimed interest, file with
              the registrar of titles a verified claim of unregistered interest,
              made by or at the instance of the claimant, stating:
                     (1) the alleged interest;
                     (2) how or from whom it was acquired;
                     (3) the reason the interest cannot be registered;
                     (4) the number of the affected certificate of title;
                     (5) a description of the affected land;
                     (6) a place at which all notices may be served upon the
                     claimant; and
                     (7) that the claim is not made for the purpose of
                     avoiding the payment of mortgage registry tax under
                     section 287.01 or deed tax under section 287.21, or
                     avoiding obtaining the auditor’s statement on an
                     instrument under section 272.12.

Id.

       Applying these principles, we conclude that the district court properly ruled that

Rose Light did not have standing to pursue this case. The undisputed facts show that, at

the time that the claims of unregistered interest were filed, Rose Light had no remaining

ownership interest in certificates of title 7034 and 7035. Rose Light had previously

transferred its rights or claims to the land to Adams. As the district court noted, Adams

should have filed the original claims of unregistered interest in her own name because




                                               6
Adams exclusively owned the rights arising from the October 29, 2009 agreement with

Melrose.

       Instead of dismissing Rose Light’s claims of unregistered interest and filing her

own claims of unregistered interest, Adams attempted to pursue Rose Light’s claims in

her individual capacity as sole member of the LLC. But under Minnesota law, an LLC

must be represented by an attorney in legal proceedings. 301 Clifton Place L.L.C. v. 301

Clifton Place Condo. Ass’n, 783 N.W.2d 551, 560–61 (Minn. App. 2010).

       More importantly, Rose Light did not have an ownership interest in certificates of

title 7034 and 7035 because it had previously assigned its interest to Adams. Rose Light

therefore did not have standing to pursue these claims of unregistered interest under

Minnesota Statutes section 508.70. See Philip Morris, 551 N.W.2d at 493. Because

Rose Light did not have standing to pursue the claims of unregistered interest and Adams

wrongly interjected herself in place of Rose Light instead of filing her own personal

claims, we affirm the district court’s decision to remove Rose Light’s claims of

unregistered interest.

       Nor did the district court err in declining to consider Adams’s informal request to

reconsider its original summary-judgment decision based on her newly filed personal

claims of unregistered interest in the land.          Adams did not file a motion for

reconsideration, pay a filing fee, or serve the parties to the suit, all of which are required

under the Minnesota Rules of Civil Procedure. Minn. Stat. § 357.021 (2012); Minn. R.

Civ. P. 5.01; Minn. R. Civ. P. 5.04; Minn. R. Civ. P. 7.02; see also Minn. R. Civ. P.

52.02 (allowing district court to consider whether to amend findings “[u]pon motion of a


                                              7
party served and heard not later than the times allowed for a motion for new trial pursuant

to Rule 59.03”). While we recognize that Adams was proceeding without an attorney,

any leeway to be accorded pro se litigants is not limitless. See Fitzgerald v. Fitzgerald,

629 N.W.2d 115, 119 (Minn. App. 2001) (stating that “[a]lthough some accommodations

may be made for pro se litigants, this court has repeatedly emphasized that pro se litigants

are generally held to the same standards as attorneys and must comply with court rules”).

Because Adams did not file and serve a motion for reconsideration on the district court’s

summary-judgment decision, the district court did not err by not considering her request.

       We note finally that Adams’ brief to this court primarily focuses on issues relating

to the purchase agreement and “Memorandum of Understanding” between Rose Light

and Melrose entered into on October 29, 2009.          As the district court stated in its

memorandum, however, its ruling was narrowly limited to the validity of the claim of

unregistered interest and did not address any issues of breach of contract:

              By this ruling, the Court does not determine the rights of
              either Ms. Adams, Rose Light Construction, LLC or Melrose
              Community, LLC pursuant to the Letter Memorandum of
              Understanding of October 29, 2009. The Court’s ruling today
              relates only to the validity of the Claim of Unregistered
              Interest, not to the validity of the Letter Memorandum of
              Understanding upon which that filing was based.

Because this appeal was brought from a judgment on Rose Light’s claims of unregistered

interest, not on a judgment concerning Adams’ contractual claims against Melrose,1 we

do not consider any other matter raised by Adams. See Schmitz v. Rinke, Noonan,

1
 Adams previously sued Melrose for breach of contract on the purchase agreement and
“Memorandum of Understanding,” and her complaint was dismissed without prejudice in
2011.

                                             8
Smoley, Deter, Colombo, Wiant, Von Korff & Hobbs, Ltd., 783 N.W.2d 733, 744 (Minn.

App. 2010) (“[M]atters outside the scope of review are not properly considered by

appellate courts.”); see also Minn. R. Civ. App. P. 103.04.

      Affirmed.




                                            9